DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/26/2019, 4/13/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Hoey et al.  2012/0076626.
In Re Claim 1, Hoey et al. teach a substrate treating apparatus comprising: 			a transporting space (1532, Fig. 15) extending in a longitudinal direction; 				a first transport mechanism (1541 on left, Fig. 15) disposed in the transporting space; 			a second transport mechanism (1541 on right, Fig. 15) disposed in the transporting space; 		a first heat-treating section (1501) for performing heat treatment (Paragraph 10) on substrates; and 													a second heat-treating section (1501) for performing heat treatment (Paragraph 10) on the substrates; 											wherein the first heat-treating section, the transporting space, and the second heat-treating section are aligned in the stated order in a transverse direction perpendicular to the longitudinal direction; (See Fig. 15)  												the first heat-treating section includes a plurality of first heat-treating units arranged in the longitudinal direction, (See Fig. 15) each for performing heat treatment on one substrate; the second heat-treating section includes a plurality of second heat-treating units arranged in the longitudinal direction, (See Fig. 15) each for performing heat treatment on one substrate; (Paragraph 10)  the first transport mechanism is configured to transport the substrates to the first heat-treating units; (See Fig. 15) and the second transport mechanism is configured to transport the substrates to the second heat-treating units. (See fig. 15)
In Re Claim 2, Hoey et al. teach the first transport mechanism being movable in the longitudinal direction relative to the first heat-treating units; and the second transport mechanism is movable in the longitudinal direction relative to the second heat-treating units independently of the 30 first transport mechanism. (See Fig. 15) 
In Re Claim 3, Hoey et al. teach the first transport mechanism including a first horizontal mover (Slider along rail 1543, Fig. 15) movable in the longitudinal direction relative to the first heat-treating units; a first arm (Arm of 1541) supported by the first horizontal mover to be rotatable about a first axis relative to the first horizontal mover; and a first holder (Fork of 1541, Fig. 15) fixed to the first arm for holding the substrates: the first axis being parallel to an up-down direction; (See Fig. 15) a position in plan view of the first axis relative to the first horizontal mover being constant; (See Fig. 15) a distance in plan view between the first holder and the first axis being constant; (See Fig. 15) and the second transport mechanism includes a second horizontal mover (Slider along rail 1543, Fig. 15) movable in the longitudinal direction relative to the second heat-treating units;						a second arm (arm of 1541) supported by the second horizontal mover to be rotatable about a second axis relative to the second horizontal mover; and						a second holder (Fork of 1541) fixed to the second arm for holding the substrates; the second axis being parallel to the up-down direction; (See fig. 15) 							 a position in plan view of the second axis relative to the second horizontal mover being constant; (See Fig. 15) a distance in plan view between the second holder and the second axis being constant. (See Fig. 15)
In Re Claim 4, Hoey et al. teach the first holder being configured to move the substrates thereby held linearly in the transverse direction toward the first heat-treating units when the first arm rotates about the first axis while the first horizontal mover moves in the longitudinal direction; and the second holder is configured to move the substrates thereby held linearly in the transverse direction toward the second heat-treating units when the second arm rotates about the second axis while the second horizontal mover moves in the longitudinal direction. (See Fig. 15) 
In Re Claim 8, Hoey et al. teach the heat treatment that the first heat-treating section performs on the substrates includes: pretreatment (First 1501 box, left side, Fig. 15) which is heat treatment performed on the substrate before solution treatment (second 1501 box, left side, Fig. 15); and posttreatment (Last 1501 Box, left side Fig. 15) which is heat treatment performed on the substrates after the solution treatment; and the heat treatment the second heat-treating section performs on the substrates includes: the pretreatment, (First 1501 box, right side Fig. 15) and the posttreatment (Last 1501 Box Right Side, Fig. 15). (Paragraph 10)
In Re Claim 10, Hoey et al. teach the heat treatment that the second heat-treating section performs on the substrates is the same as the heat treatment the first heat-treating section performs on the substrates. (Paragraph 10)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hoey et al.
In Re Claim 5, Hoey et al. teach each of the first heat treating units having a length in the longitudinal direction and each of the second heat treating units having a length in the longitudinal direction.  Hoey et al. do not teach the length being at most three times the radius of the substrates.  However, It would have been obvious to one of ordinary in the art at the time of the invention was made to have the length in the longitudinal direction of the first and second heat treating units at most three times the radius of the substrate in order to optimize the footprint of the equipment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
In Re Claim 6, Hoey et al. the first heat-treating units having first imaginary central points located centrally thereof, respectively; and the second heat-treating units have second imaginary central points located centrally thereof, respectively; Hoey et al. do not teach a distance between the two first imaginary central points adjacent each other in the longitudinal direction being at most three times the radius of the substrates and a distance between two second imaginary central points adjacent each other in the longitudinal direction being at most three times the radius of the substrates.  However, It would have been obvious to one of ordinary in the art at the time of the invention was made to have a distance between the two first imaginary central points adjacent each other in the longitudinal direction being at most three times the radius of the substrates and a distance between two second imaginary central points adjacent each other in the longitudinal direction being at most three times the radius of the substrates in order to optimize the footprint of the equipment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
In Re Claim 7, Hoey et al. teach the transporting space having a length in the transverse direction.  Hoey et al. do not teach the length at most five times a radius of the substrates.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the length at most five times a radius of the substrates in order to limit the footprint of the equipment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoey et al. and in view of 2010/0009274.
In Re Claim 9, Hoey et al. teach the apparatus of Claim 1 as discussed above.
Hoey et al. do not teach that a heat-treating section performs on the substrates includes:			hydrophobizing treatment, and heating treatment; (Paragraph 57 and 58) and				the second heat-treating section performs on the substrates includes: the hydrophobizing treatment, and the heating treatment.
However, Yamamoto teaches a heat-treating section performs on the substrates includes:			hydrophobizing treatment, and heating treatment; (Paragraph 57 and 58)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use first and second heat treating section including hydrophobizing treatment, and heating treatment; (Paragraph 57 and 58) in the apparatus of Hoey et al. as taught by Yamamoto in order to enhance adhesion with the wafer.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoey et al. and in view of Matusuoka et al. 2012/0057861.
In Re Claims 11-13, Hoey et al. teach the apparatus of Claim 1 as discussed above.
Hoey et al. do not teach a first front rack disposed forward of the first transport mechanism for allowing the first transport mechanism to place the substrates thereon; and a second front rack disposed forward of the second transport mechanism for allowing the second transport mechanism to place the substrates thereon; wherein the first front rack and the second front rack are aligned in an up-down direction; and the second front rack overlaps the first front rack in plan view.
However, Matsuoka et al. teach a first front rack (BU31, Fig. 3) disposed forward of the first transport mechanism (A1, Fig. 3) for allowing the first transport mechanism to place the substrates thereon; and a second front rack (BU32, Fig. 3) disposed forward of the second transport mechanism (D2, Fig. 3) for allowing the second transport mechanism to place the substrates thereon; wherein the first front rack and the second front rack are aligned in an up-down direction; and the second front rack overlaps the first front rack in plan view; and									a solution treating section (22, Fig. 1) for performing solution treatment on the substrates; wherein the solution treating section is located outside an area where the first transport mechanism (D1) can transport the substrates, and is located outside an area where the second transport mechanism can transport the substrates; (Fig. 1) and									 a solution treating transport mechanism (F1) disposed rearward of the first transport mechanism and the second transport mechanism for transporting the substrates to the solution treating section; wherein the solution treating section is located in a position adjoining the solution treating transport mechanism.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to a first front rack under the second front rack in an up down direction in the apparatus of Hoey as taught by Matsuoka in order to increase throughput.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoey et al. and in view of Hayashida et al. 2006/0183340.
In Re Claims 14-17, Hoey et al. teach the apparatus of Claim 1 as discussed above.
Hoey et al. do not teach a third transport mechanism disposed in the transporting space for transporting the substrates; a fourth transport mechanism disposed in the transporting space for transporting the substrates; a third heat-treating section for performing heat treatment on the substrates; and a fourth heat-treating section for performing heat treatment on the substrates; wherein the third heat-treating section, the transporting space, and the fourth heat-treating section are aligned in the stated order in the transverse direction; the third transport mechanism and the fourth transport mechanism are arranged above the first transport mechanism and the second transport mechanism; the third heat-treating section overlaps the first heat-treating section in plan view; the fourth heat-treating section overlaps the second heat-treating section in plan view; the third heat-treating section includes a plurality of third heat-treating units arranged in the longitudinal direction, each for performing heat treatment on one substrate; the fourth heat-treating section includes a plurality of fourth heat-treating units arranged in the longitudinal direction, each for performing heat treatment on one substrate; the third transport mechanism is configured to transport the substrates to the third heat-treating units; and the fourth transport mechanism is configured to transport the substrates to the fourth heat-treating units.
However, Hayashida et al. teach a third transport mechanism (102) disposed in the transporting space for transporting the substrates; a fourth transport mechanism (101) disposed in the transporting space for transporting the substrates; a third heat-treating section (B3, Right Side) (Paragraph 107)  for performing heat treatment on the substrates; and a fourth heat-treating section (B3 Left Side) (Paragraph 107) for performing heat treatment on the substrates; wherein the third heat-treating section, the transporting space, and the fourth heat-treating section are aligned in the stated order in the transverse direction; the third transport mechanism and the fourth transport mechanism are arranged above the first transport mechanism and the second transport mechanism; the third heat-treating section overlaps the first heat-treating section in plan view; the fourth heat-treating section overlaps the second heat-treating section in plan view; the third heat-treating section includes a plurality of third heat-treating units arranged in the longitudinal direction, each for performing heat treatment on one substrate; the fourth heat-treating section includes a plurality of fourth heat-treating units arranged in the longitudinal direction, each for performing heat treatment on one substrate; the third transport mechanism is configured to transport the substrates to the third heat-treating units; and the fourth transport mechanism is configured to transport the substrates to the fourth heat-treating units; (See Fig. 4-6) (Paragraph 107) and										a first front rack (TRS1, Fig. 5) disposed forward of the first transport mechanism for allowing the first transport mechanism to place the substrates thereon;							a second front rack (Topmost TRS1, Fig. 5) disposed forward of the second transport mechanism for allowing the second transport mechanism to place the substrates thereon;					a third front rack (TRS2, Fig. 5) disposed forward of the third transport mechanism for allowing the third transport mechanism to place the substrates thereon; and						a fourth front rack (TRS2, Fig. 5) disposed forward of the fourth transport mechanism for allowing the fourth transport mechanism to place the substrates thereon;					wherein the first front rack, the second front rack, the third front rack, and the fourth front rack are aligned in an up-down direction; (Fig. 5) 									the second front rack overlaps the first front rack in plan view; (Fig. 5)					the third front rack overlaps the first front rack in plan view; (Fig. 5) and					the fourth front rack overlaps the first front rack in plan view; (Fig. 5) and				an indexer's transport mechanism (C, Fig. 5) disposed forward of the first front rack, the second front rack, the third front rack, and the fourth front rack;							wherein the indexer's transport mechanism is configured to:					transport the substrates between a carrier storing the substrates and the first front rack;	transport the substrates between the carrier and the second front rack;					transport the substrates between the carrier and the third front rack; and		transport the substrates between the carrier and the fourth front rack. (See Fig. 5) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add third and fourth transport mechanism to the apparatus of Hoey et al. as taught by Hayashida et al. in order to increase throughput.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoey et al./Hayashida et al. and in view of Matsuoka et al.
In Re Claims 18-20, Hoey et al./Matsuoka teach the apparatus of Claim 14 as discussed above.
Hoey et al./Hayashida et al. do not teach a solution treating section for performing solution treatment on the substrates;									wherein the solution treating section is:									located outside an area where the first transport mechanism can transport the substrates; located outside an area where the second transport mechanism can transport the substrates; located outside an area where the third transport 15 mechanism can transport the substrates; and located outside an area where the fourth transport mechanism can transport the substrates.
However, Matsuoka et al. teach a solution treating section (E2, Fig. 1) for performing solution treatment on the substrates;											wherein the solution treating section is:									located outside an area where the first transport mechanism can transport the substrates; (See Fig. 1) located outside an area where the second transport mechanism can transport the substrates; located outside an area where the third transport mechanism can transport the substrates; and located outside an area where the fourth transport mechanism can transport the substrates; (See Fig. 5) and		a solution treating transport mechanism (F1, Fig. 3) disposed rearward of the first transport mechanism, the second transport mechanism, the third transport mechanism, and the fourth transport mechanism for transporting the substrates to the solution treating section; (See transport mechanisms in S4, Fig. 3)											wherein the solution treating section is located in at least one of a position to align with the solution treating transport mechanism in the transverse direction and a position rearward of the solution treating transport mechanism; (See Fig. 1) and								a first rear rack disposed rearward of the first transport mechanism and forward of the solution treating transport mechanism for allowing the first transport mechanism and the solution treating transport mechanism to place the substrates thereon; (See Fig. 1 and 3)					a second rear rack disposed rearward of the second transport mechanism and forward of the solution treating transport mechanism for allowing the second transport mechanism and the solution treating transport mechanism to place the substrates thereon; a third rear rack disposed rearward of the third transport mechanism and forward of the solution treating transport mechanism for allowing the third transport mechanism and the solution treating transport mechanism to place the substrates thereon; and a fourth rear rack disposed rearward of the fourth transport mechanism and forward of the solution treating transport mechanism for allowing the fourth transport mechanism and the solution treating transport mechanism to place the substrates thereon; wherein the first rear rack, the second rear rack, the third rear rack, and the fourth rear rack are aligned in an up-down direction; the second rear rack overlaps the first rear rack in plan view; the third rear rack overlaps the first rear rack in plan view; and the fourth rear rack overlaps the first rear rack in plan view. (See Transportation Racks in U5, Fig. 3)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a solution treating apparatus to the apparatus of Hoey et al./Hayashida et al. as taught by Matsuoka et al. in order to provide additional treatment to substrate.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 													Kuwahara, Hayashi et al., Fukutoni et al., Hongkham et al., Englhardt et al., and Rice et al. Teach a substrate treating apparatus comprising a transport apparatus extending in the longitudinal direction and further comprising 1st and 2nd transport mechanisms and 1st and 2nd Heat treating sections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652